Citation Nr: 0932252	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for traumatic arthritis of the left thumb.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to January 
2002 and from December 2003 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the New York, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).  In the July 2007 rating decision, the RO granted 
service connection for traumatic arthritis of the left thumb, 
assigning a zero (0) percent disability rating, effective 
June 14, 2006, the date of the Veteran's claim.  The July 
2007 rating decision also denied service connection for major 
depressive disorder.  By a November 2007 Statement of the 
Case (SOC), the disability rating for traumatic arthritis of 
the left thumb was increased to 10 percent, effective June 
14, 2006.  The Veteran subsequently filed a timely 
substantive appeal to the Board.  

The issue of service connection for a psychiatric disability, 
to include major depressive disorder, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's traumatic arthritis of the left thumb is 
productive of decreased strength and dexterity and limitation 
of motion of zero (0) centimeters (cm) between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for traumatic arthritis of the left thumb have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5228 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased initial disability rating in the July 2007 
rating decision, he was provided notice of the VCAA in 
October 2006.  Additional VCAA letters were sent in March 
2008 and June 2008. The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records. The Veteran received additional notice in 
October 2006, pertaining to the downstream disability rating 
and effective date elements of his claim and was furnished a 
Statement of the Case in November 2007 with subsequent re-
adjudication in a December 2007 and October 2008 Supplemental 
Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for traumatic 
arthritis of the left thumb has been established and initial 
ratings for these conditions have been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  Also, it is of controlling significance 
that, after awarding the Veteran service connection for 
traumatic arthritis of the left thumb and assigning initial 
disability ratings for these conditions, he filed a notice of 
disagreement contesting the initial rating determination.  
38 C.F.R. § 3.159(b)(3) (2008) (which provides VA has no duty 
to provide section 5103 notice upon receipt of a notice of 
disagreement).  The RO furnished the Veteran a March 2008 
letter and Statements of the Case that addressed the initial 
ratings assigned for his traumatic arthritis of the left 
thumb, included notice of the criteria for a higher rating 
for that condition, and provided the Veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 
2002).  Under these circumstances, VA fulfilled its 
obligation to advise and assist the Veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the Veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes  
service treatment records, service personnel records, VA 
outpatient treatment reports, VA examinations and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  However, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

The Veteran's traumatic arthritis is currently rated under 
Diagnostic Code 5228, for limitation of motion of the thumb.  

Diagnostic Code 5228 applies to limitation of motion of the 
thumb and assigns a 10 percent rating evaluation for a gap of 
one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers. A 20 
percent rating evaluation is assigned when there is a gap of 
more than 2 inches (5.1 cm) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers.  
There is no differentiation between the ratings assigned for 
the major and minor hands under these codes.

Diagnostic Code 5224, for ankylosis of the thumb, provides 
for a 10 percent rating evaluation for favorable ankylosis 
and a 20 percent rating evaluation for unfavorable ankylosis.  

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Analysis

The Veteran contends that his traumatic arthritis of the left 
thumb warrants a disability rating of 20 percent due to the 
decreased sensation, decreased dexterity, decreased range of 
motion, decreased grip strength, increased pain and increased 
fatigability.  In his VA Form 9, the Veteran also reported 
that his traumatic arthritis of the left thumb causes 
problems with his employment as he has to work with his hands 
frequently and must take breaks due to the pain and has to 
rely heavily on his right hand, thereby severely impacting 
his ability to perform tasks and decreasing his output.  

VA outpatient treatment reports from June 2006 to June 2007 
reflect no treatment for the Veteran's left thumb.  

In a May 2007 VA examination, the Veteran reported that the 
current symptoms of his traumatic arthritis of the left thumb 
included decreased strength and dexterity.  He reported 
working as an orthotist and had difficulty at work with his 
left thumb and index fingers.  The Veteran stated that by the 
end of his work day, his left thumb and index finger would be 
sore and working with his hand precipitated the pain, for 
which he would take Motrin.  He also reported that he was not 
able to move his thumb and index finger due to the soreness 
of the left thumb.  Daily activities were largely unaffected 
as he managed to do things, although he experienced 
discomfort.  The Veteran reported daily flare-ups which 
lasted a few hours with a severity of 4 out of 10, on a scale 
of one to 10, with 10 being the most painful.  The Veteran 
reported that additional limitation of motion and functional 
impairments include left thumb and index finger being sore 
and fatigued.  

A physical examination of the left thumb revealed normal 
ranges of motion of the left index finger with 0 to 90 
degrees of metacarpophalangeal flexion, 0 to 100 degrees of 
digital flexion and 0 to 70 degrees of distal interphalangeal 
joint flexion.  Limitation of motion between the thumb pad 
and the fingers with the thumb attempting to oppose the 
fingers was zero (0) centimeters (cm).  Pushing, pulling and 
twisting of the hand were largely normal, although the 
Veteran had problems picking up small objects or grabbing 
with the left thumb and index finger, which affected the 
whole hand.  As the Veteran was right handed and the problem 
was in the left hand, the examiner noted that he could go on 
with his work and daily activities pretty normally with 
writing, probing, touching and expression.  The examiner also 
noted that a flexion deformity interfered with the function 
of the left hand due to the thumb and index finger discomfort 
and the decreased range of motion in the left thumb as 
previously described.  No change in range of motion was found 
with repetitive motion in all of the joints of the left hand.  
The Veteran was diagnosed with traumatic arthritis of the 
left hand.

After a careful review of the evidence of record, the Board 
finds that the Veteran's traumatic arthritis of the left hand 
does not warrant an evaluation in excess of 10 percent at any 
time since the date of claim on June 14, 2006, under 
Diagnostic Code 5228.  Diagnostic Code 5228 assigns a 20 
percent rating evaluation when there is a gap of more than 2 
inches (5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  The objective 
medical evidence of record does not reflect any findings of a 
gap of more than 2 inches (5.1 cm) between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
In fact, the range of motion studies conducted in the May 
2007 VA examination will not support a higher evaluation 
under this criteria as the Veteran's left thumb ranges of 
motion were all found to be normal and the gap between the 
left thumb pad and the fingers with the thumb attempting to 
oppose the fingers was zero (0) centimeters (cm).  

The Board also notes that the Veteran has been rated at 10 
percent for his traumatic arthritis of the left thumb under 
Diagnostic Code 5228, which is assignable a gap of one to 2 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers 
with the thumb attempting to oppose the fingers.  As the 
Veteran's left thumb is not productive of the requisite 
criteria to meet the 10 percent rating, the Board notes that 
any additional functional loss due to pain, weakness, excess 
fatigability, or incoordination has been considered with the 
assignment of the 10 percent disability rating.  See 38 
C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Code 5201; DeLuca 
v. Brown, 8 Vet. App. 202.  Therefore, the Veteran's 
disability more nearly approximates the 10 percent rating 
criteria for his left thumb under Diagnostic Code 5228 and he 
does not meet a higher rating criteria.

The Board has also considered other applicable diagnostic 
criteria, however, as the Veteran's left thumb is not 
productive of ankylosis and his traumatic arthritis 
represents a limitation of motion of the specific joint that 
is compensable under the Diagnostic Code 5228, Diagnostic 
Codes 5224 and 5010 do not apply.  See 38 C.F.R. § 4.71a.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 10 percent at any 
time since the effective date of service connection for 
traumatic arthritis of the left thumb on June 14, 2006.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
Veteran's disability has been no more than 10 percent 
disabling since the effective date of his award, so his 
rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 10 percent for traumatic arthritis of the left thumb is 
not warranted at any time since the effective date of service 
connection on June 14, 2006.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's traumatic arthritis of the left thumb 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's traumatic arthritis of the left 
thumb.  While the Veteran describes some interference with 
his employment due to the left thumb, he reportedly was still 
able to perform his daily activities with discomfort and was 
able to alleviate the pain with Motrin while at work.  As a 
result, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995


ORDER

An initial disability rating in excess of 10 percent for 
traumatic arthritis of the left thumb is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for a psychiatric disability, to include 
major depressive disorder.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board initially notes that in the July 2007 rating 
decision, the RO denied service connection for major 
depressive disorder as the evidence did not demonstrate any 
permanent residual or chronic disability subject to service 
connection which resulted from his treatment for depression 
in service.  While the RO noted the Veteran's treatment for 
major depressive disorder in service, they found no evidence 
of record at the time of the July 2007 rating decision which 
demonstrated the Veteran had a currently diagnosed 
psychiatric disability.

In his VA form 9, the Veteran reported that with regard to 
his major depressive disorder, he was diagnosed with this 
disability by a physician in July 2004 while on active duty.  
The Veteran also reported that a VA physician in July 2006 
later agreed with this diagnosis.  Finally, he stated that 
his mood disorder was debilitating and that he had a very 
hard time concentrating on anything which affected his 
ability to even complete simple tasks.

Service treatment records reflect that the Veteran was 
referred for mental heath treatment in June 2004, and was 
subsequently treated for and diagnosed with major depressive 
disorder, initially diagnosed in July 2004.  These records 
also reflect that the Veteran had been taking Prozac for 
major depressive disorder.  

In a May 2007 VA examination for mental disorders, the 
Veteran was not diagnosed with any mental disorder and the 
examiner concluded that the Veteran did not now meet the 
criteria for any diagnosable mental disorders.  The examiner 
noted the past diagnosis of major depression, recurrent, 
however, he noted that the Veteran was only slightly impaired 
in his functioning at this point in time with suffering from 
insomnia and occasional episodes of anxiety.

VA outpatient treatment reports from July 2006 reflect that 
the Veteran was treated for and diagnosed with depression, 
anxiety and anxiety state social phobia.  A July 2006 VA 
outpatient treatment report also noted that the Veteran had 
been suffering from depression for approximately three years 
and had been taking medications such as citalopram, 
hydrobromide and clonazepam.  

In considering the evidence of a medical diagnosis of major 
depressive disorder during active service, lay evidence that 
the Veteran's psychiatric disability began in service and has 
existed ever since then and the VA outpatient treatment 
reports reflecting diagnoses of depression, anxiety and 
anxiety state social phobia, a VA examination is necessary to 
obtain an opinion as to whether the Veteran's has a current 
psychiatric disability which is related to or was aggravated 
by his military service.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
psychiatric disability, to include major 
depressive disorder.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for the disabilities found.  The 
examiner should also express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that the 
Veteran's psychiatric disability, to 
include major depressive disorder, is 
related to his active service.  A complete 
rationale for any opinions should be 
provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


